The defendant filed his original petition in this court on October 9, 1930, alleging that on or about the __________ day of _________, 1928, he was convicted in the county court of an offense of illegal possession of intoxicating liquor, and sentenced to a term of 60 days in county jail, and to pay a fine of $150; that he appealed his case to the Criminal Court of Appeals, which *Page 164 
judgment was affirmed by the Criminal Court of Appeals, on the __________ day of January, 1930; that the mandate from said Criminal Court of Appeals was received and filed in the clerk's office of the county court on the 18th day of February, 1930, the said petitioner was taken before the federal court, and was by said court sentenced to a term of six months' imprisonment, to be confined in the said county jail of Oklahoma county, in custody of Stanley Rogers, sheriff of Oklahoma county; that the sheriff of said county has custody of the petitioner, and he is confined in said common jail of said county.
Petitioner further alleges that the term of imprisonment and fine and costs on behalf of the state have been served by said petitioner, and the term of imprisonment by the federal court has been served; that the two terms of imprisonment must and did run concurrently by operation of law. The statement made by petitioner shows that the sentences imposed upon him were imposed by courts having different jurisdiction; therefore the sentences could not run concurrently.
The writ is denied.
CHAPPELL and EDWARDS, JJ., concur.